UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6295


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GERALD SALLEY, a/k/a Arthur Jackson, a/k/a G,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Senior
District Judge. (3:95-cr-00488-JFA-3)


Submitted:   June 23, 2016                 Decided:   June 29, 2016


Before MOTZ, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gerald Salley, Appellant Pro Se. Jane Barrett Taylor, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Gerald Salley appeals the district court’s order denying his

18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction.              We

have     reviewed   the     record   and    find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Salley, No. 3:95-cr-00488-JFA-3 (D.S.C.

Feb. 12, 2016).     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court    and   argument   would   not   aid   the   decisional

process.



                                                                       AFFIRMED




                                       2